internal_revenue_service number release date index number ---------------------- ----------- ------------------- -------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc ita b07 plr-144655-11 date date re request to revoke the election not to deduct the additional first year depreciation legend taxpayer -------------------------------------------- date -------------------------- date -------------------------- a ------- b ------- c ---------------------- x ---------- dear ----------------- this letter responds to a letter dated date requesting the consent of the commissioner of internal revenue to revoke taxpayer’s election under sec_168 of the internal_revenue_code code not to deduct the 100-percent or 50-percent additional first year depreciation that was made on its federal tax_return for the taxable years ended date the a taxable_year or date the b taxable_year plr-144655-11 facts taxpayer represents that the facts are as follows taxpayer is a partnership with a calendar year-end taxpayer is engaged in the business of buying raising and selling x since taxpayer’s inception in a its business has generated only net operating losses on its timely filed federal partnership income return for the a and b taxable_year taxpayer made an election under sec_168 not to deduct the 50-percent and 100-percent additional first year depreciation for qualified_property placed_in_service during those taxable years taxpayer made the election based on the advice of its qualified professional outside tax preparer tax preparer given that taxpayer was in a loss position and sec_469 does not allow as a deduction the passive_activity_loss for the taxable_year of a taxpayer the tax preparer’s advice to elect out of the additional first year depreciation was based on the tax preparer’s mistaken belief that the involvement of c one of the partners in taxpayer was passive_activity as defined under sec_469 subsequent to filing both the a and b tax returns taxpayer’s tax preparer discovered that c materially participated under sec_469 in the trade_or_business of taxpayer for both the a and the b taxable_year upon discovering the taxpayer preparer’s error taxpayer submitted this request to revoke the election not to deduct the 50-precent and 100-percent additional first year depreciation made on its a return and b federal return nothing has changed about c’s activities within taxpayer since the original returns were filed that would cause c’s involvement in taxpayer’s trade_or_business to be treated different under sec_469 than it would have been before the returns were filed ruling requested taxpayer requests consent to revoke its election not to deduct the 50-percent and 100-percent additional first year depreciation made on its a and b federal tax_return for all qualified_property placed_in_service during the taxable years ended date and date law and analysis sec_168 as amended by sec_103 of the economic stimulus act of pub_l_no 122_stat_613 date by sec_1201 of the plr-144655-11 american recovery and reinvestment tax act of div b of pub_l_no 123_stat_115 date and by a of the small_business jobs_act of pub_l_no 124_stat_2504 date allows a 50-percent additional first year depreciation deduction for the taxable_year in which qualified_property acquired by a taxpayer after is placed_in_service by the taxpayer before before in the case of property described in sec_168 or c sec_168 as amended by sec_401 of the tax relief unemployment insurance reauthorization and job creation act of pub_l_no 124_stat_3296 date also allows a 100-percent additional first year depreciation deduction for qualified_property acquired by a taxpayer after date and before date and placed_in_service by the taxpayer before date before date in the case of property described in sec_168 and c section dollar_figure of revproc_2008_54 2008_33_irb_722 provides that for purposes of the stimulus additional first year depreciation deduction the 50-percent additional first year depreciation rules similar to the rules in sec_1_168_k_-1 of the income_tax regulations for qualified_property or for 30-percent additional first year depreciation deduction apply however in applying sec_1_168_k_-1 the computation of the allowable stimulus additional first year depreciation deduction is made in accordance with the rules for 50-percent bonus_depreciation property section dollar_figure of revproc_2011_26 2011_16_irb_664 provides that depreciable_property is eligible for the 100-percent additional first year depreciation deduction if the property is qualified_property as defined in sec_168 and also meets the additional requirements in section dollar_figure of revproc_2011_26 further it provides that for purposes of determining whether depreciable_property is qualified_property rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent additional first year depreciation deduction apply sec_168 provides that a taxpayer may elect not to deduct the percent or 100-percent additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1 k - e sec_1_168_k_-1 provides that an election not to deduct the additional first year depreciation for a class of property that is qualified_property once made may be revoked only with the written consent of the commissioner of internal revenue to seek the commissioner’s consent the taxpayer must submit a request for a letter_ruling conclusions based solely on the facts and representations submitted we conclude that a plr-144655-11 revocation of taxpayer’s election not to deduct the 50-percent or 100-percent additional first year depreciation for all eligible classes of property placed_in_service by taxpayer in the taxable years ended date and date is permitted under sec_1 k - e i accordingly taxpayer is granted calendar days from the date of this letter to revoke its election not to deduct the 50-percent and 100-percent additional first year depreciation for all eligible classes of property placed_in_service by taxpayer in the taxable years ended date and date the revocation must be made in a written_statement filed with taxpayer’s amended federal income returns for the taxable years ended date and date in addition a copy of this letter must be attached to such amended_return a copy is enclosed for that purpose except as specifically ruled upon above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer in either the a or b taxable_year is eligible for the 50-percent or 100-percent additional first year depreciation under k this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to taxpayers’ authorized representative we are also sending a copy of this letter to the appropriate small_business_self-employed_division sb_se area office for income_tax enclosures copy of this letter copy for sec_6110 purposes sincerely willie e armstrong jr willie e armstrong jr senior technical reviewer branch office of associate chief_counsel income_tax and accounting
